DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-20 responded on November 13, 2020 are pending, claims 1 and 11 are amended, and claims 2-3 and 12-13 are canceled.
Response to Arguments
Applicant’s arguments, see pg. 8-10, filed November 13, 2020, with respect to the rejection(s) of claims 1 and 11 have been considered but are moot because the arguments do not apply to the additional references being used in the current rejection.
Applicant’s arguments, see pg. 7, filed November 13, 2020, with respect to the objection(s) of claim(s) 2-3 and 12-13 have been fully considered and are persuasive.  Therefore, the objection has been withdrawn.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-11, 14-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0128004 A1, hereinafter "Lee") in view of 3GPP et al. (3GPP TSG-RAN WG2 Meeting #96, R2-168609, hereinafter "3GPP") and Yi et al. (US 2019/0037579 A1, hereinafter "Yi").
Regarding claims 1 and 11, Lee discloses a method and a user equipment (Lee, Fig. 8, 110 UE), comprising:
receiving a capability enquiry from a master node by a multi-mode user equipment (UE) in a wireless communication system (Lee, [0029] UE receives a variety of control information and physical channels differ according to type and usage of information (i.e. capability enquiry) from a base station (i.e. master node));
transmitting UE capability information to the master node (Lee, [0029] UE may transmit response to of control information and physical channels differ according to type and usage of information (i.e. capability) to a base station (i.e. master node));
establishing a first connection with the master node using the first RAT ((Lee, [0129-0132] UE may access a first RAT); and
establishing a second connection with a secondary node using the second RAT, wherein the UE operates on the first connection and the second connection under a supported band combination as indicated by the band combination indication (Lee, [0096, 0129-0132, 0114] simultaneous data transmission via Wi-Fi and cellular net work using a bandwidth segregation or aggregation scheme is possible. Here, in bandwidth segregation, automatic Switching is performed per flow (service/IP flowThe UE may simultaneously access a first RAT and a second RAT, the uplink necessary information may be shared thru control connection).
Lee does not explicitly disclose wherein the UE capability information comprises UE band combination indication and UE supported baseband feature set indication, and wherein the first RAT and the second RAT belong to 4G/L TE and 5G/NR (new radio), respectively or vice versa, and wherein the UE capability information comprises the UE band combination indication for different RATs of both LTE and NR under 5G (Evolved Universal Terrestrial Radio Access) - NR Dual Connectivity (EN-DC).
3GPP from the same field of endeavor discloses wherein the UE capability information comprises UE band combination indication and UE supported baseband feature set indication (3GPP, pg.2 LTE and NR can be represented by a dependency matrix, where 1 entries indicate a combination is supported and 0 indicates it is not see pg.2) and wherein the first RAT and the second RAT belong to 4G/LTE and 5G/NR (new radio), respectively or vice versa, and wherein the UE capability information comprises the UE band combination indication for different RATs of both LTE and NR under 5G (Evolved Universal Terrestrial Radio Access) - NR Dual Connectivity (EN-DC) (3GPP, pg. 1 band combinations across RATs should be coordinated across the master and the secondary nodes which support UE capabilities on NR and LTE, LTE and NR can be represented by a dependency matrix, where 1 entries indicate a combination is supported and 0 indicates it is not see pg.2).

Lee in view of 3GPP does not explicitly disclose wherein the band combination indication comprises a first band index with a first maximum bandwidth for a first radio access technology (RAT) and a second band index with a second maximum bandwidth for a second RAT, wherein the band combination indication further indicates one or more UE supported baseband feature set indexes under the supported band combination under EN-DC.
 Yi from the same field of endeavor discloses wherein the band combination indication comprises a first band index with a first maximum bandwidth for a first radio access technology (RAT) and a second band index with a second maximum bandwidth for a second RAT (Yi, Fig. 4 [0072-80] it is necessary to signal "minimum" and "maximum" system bandwidth that the cell intends to support LTE and NR together via dual connectivity), wherein the band combination indication further indicates one or more UE supported baseband feature set indexes under the supported band combination under EN-DC (Yi, Fig. 4 [0072-73]  LTE and NR can be flexibly interchanged from LTE-UE perspective, ALTE-UE may support "flexible bandwidth", 15kHz subcarrier spacing is used for NR, for example).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Yi’s 
	Regarding claims 5 and 15, Lee further discloses the UE shares baseband processing capability for the concurrent first connection and the second connection (Lee, [0114] The uplink necessary information may be shared thru control connection). Lee does not explicitly the information is baseband processing capability. 3GPP from the same field of endeavor discloses the information is baseband processing capability (3GPP, pg. 2 the UE capability information includes low medium or high bands (i.e. radio frequency)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified multiple RAT access disclosed by Lee and inter RAT bandwidth configuration disclosed by 3GPP with a motivation to make this modification in order to resolve inter-RAT dependency (3GPP, pg. 1).
	Regarding claims 6 and 16, Lee further discloses the band combination indication further comprises one or more UE supported baseband feature set indexes (Lee, Fig. 1C Supported channels with element ID length of indicated element 4-256).
Regarding claims 7 and 17, Lee discloses the UE supported baseband feature set indication comprises supported baseband feature set per band (Lee, Fig. 1C Supported channels with element ID length of indicated element 4-256), Lee does (3GPP, pg. 2 the LTE and NR band combinations as a matrix. For example LTE band support represents the rows of the matrix where each row corresponds to a group of L TE bands and band combinations NR band support represents the columns of the matrix where each column corresponds to a group of NR bands and band combinations). 
	It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified multiple RAT access disclosed by Lee and inter RAT bandwidth configuration disclosed by 3GPP with a motivation to make this modification in order to resolve inter-RAT dependency (3GPP, pg. 1).	
	Regarding claims 9 and 19, Lee does not explicitly disclose wherein the UE maintains a supported baseband feature set per band table, wherein for each band combination, the UE includes one or more indexes to refer to corresponding one or more entries in the supported baseband feature set per band table. 3GPP disclose wherein the UE maintains a supported baseband feature set per band table, wherein for each band combination, the UE includes one or more indexes to refer to corresponding one or more entries in the supported baseband feature set per band table (3GPP, pg. 2 RAT will then indicate the group, i.e., the row or column of the dependency matrix it is using when it is trying to coordinate capabilities. The secondary RAT will then look at the corresponding entries for that RAT and determine how to configure its capabilities accordingly see table).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified multiple RAT access disclosed by Lee and inter RAT bandwidth configuration disclosed by 3GPP with a motivation to make this modification in order to resolve inter-RAT dependency (3GPP, pg. 1).
Regarding claims 10 and 20, Lee does not explicitly disclose wherein the UE maintains a supported baseband feature set per CC table, wherein for each band combination and each supported baseband feature set per band, the UE includes one or more indexes to refer to corresponding one or more entries in the supported baseband feature set per CC table (3GPP, pg. 2 RAT will then indicate the group, i.e., the row or column of the dependency matrix it is using when it is trying to coordinate capabilities. The secondary RAT will then look at the corresponding entries for that RAT and determine how to configure its capabilities accordingly see table).
	It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified multiple RAT access disclosed by Lee and inter RAT bandwidth configuration disclosed by 3GPP with a motivation to make this modification in order to resolve inter-RAT dependency (3GPP, pg. 1).
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0128004 A1, hereinafter "Lee") in view of 3GPP et al. (3GPP TSG- as applied to claim above, and further in view of He and He et al. (US 20180206113 A1, hereinafter “He”) and Jung et al. (US 2018/0098298 A1, hereinafter "Jung").
Regarding claims 8 and 18, Lee does not explicitly disclose wherein each of the supported baseband feature set per CC indexes refers to a bandwidth per CC, a supported multiple-input multiple-output (MIMO) layer, a supported modulation, and a supported subcarrier spacing per CC.
He from the same field of endeavor discloses wherein each of the supported baseband feature set per CC indexes refers to a bandwidth per CC (He, [0016, 0018] Each CC may have its own bandwidth of, for example, 1 .4, 3, 5, 10, 15, or 20 megaHertz (MHz), CA configuration may indicate a particular combination of bands and CA bandwidth classes for each band), a supported multiple-input multiple-output (MIMO) layer (He, [0019] Multiple input multiple output (MIMO) may also be used in LTE networks to increase overall bitrate by utilizing multiple transmit/receive antennas to communicate one or more data streams ( or "layers").), a supported modulation (He, [0070, 0082 ]a subset of CA capabilities of the UE 112 based on the one or more indicators, such as modulation).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of He’s system for UE capability reporting process into Lee’s multiple RAT access process as modified by 3GPP with a motivation to make this modification in order for the network to 
Jung from the same field of endeavor discloses a supported subcarrier spacing per CC (Jung, Fig. 2A-2C [0032] The UE can use the timing reference signal to achieve fine timing synchronization. The UE can use a portion of the timing reference signal depending on its UE capability, such as maximum supported bandwidth, maximum supported subcarrier spacing, configured subcarrier spacing for DL and UL data/control channels, and other capabilities).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Jung’s system for UE capability reporting process into Lee’s multiple RAT access process as modified by 3GPP with a motivation to make this modification in order to decrease UE cell detection complexity nor impact bandwidth limited UEs camping on the cell (Jung, [0023]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/L.T.W./Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415